Case 2:19-cv-05605-DOC-KK Document 41 Filed 09/29/20 Page 1 of 1 Page ID #:551




  1
  2
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                          CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    CURTIS CLIFFORD INGRAM,                     Case No. CV 19-5605-DOC (KK)
 11                              Plaintiff,
 12                        v.                      ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
 13    C. RACHAL, ET AL.,                          UNITED STATES MAGISTRATE
                                                   JUDGE
 14                              Defendant(s).
 15
 16
 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
 18   Complaint, the relevant records on file, and the Report and Recommendation of the
 19   United States Magistrate Judge. The Court has engaged in de novo review of those
 20   portions of the Report to which Plaintiff has objected. The Court accepts the
 21   findings and recommendation of the Magistrate Judge.
 22         IT IS THEREFORE ORDERED that (1) Defendants’ Motion to Dismiss is
 23   GRANTED and (2) Judgment be entered DISMISSING the First Amended
 24   Complaint with prejudice and without leave to amend.
 25   Dated: September 29, 2020
 26
                                         HONORABLE DAVID O. CARTER
 27                                      United States District Judge
 28
